       Case 1:17-cv-02989-AT Document 1124 Filed 06/30/21 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                                  CIVIL ACTION
       v.
                                                  FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, Defendants Brad Raffensperger, Rebecca N.

Sullivan, Sara Tindall Ghazal, Anh Le, and Matthew Mashburn (collectively,

the “State Defendants”), in their official capacities by and through their

counsel of record, hereby certify that on June 30, 2021, the undersigned served

a true and correct copy of the following:

      1. State Defendants’ Expert Disclosures,

      upon the following counsel of record via email:

 Cary Ichter                                Bruce P. Brown Law LLC
 Ichter Davis LLC                           1123 Zonolite Road, Suite 6 Atlanta,
 Suite 1530                                 Georgia 30306
 3340 Peachtree Road N.E. Atlanta,          bbrown@brucepbrownlaw.com
 Georgia 30326
 cichter@ichterdavis.com




                                       1
     Case 1:17-cv-02989-AT Document 1124 Filed 06/30/21 Page 2 of 5




David D. Cross                         Halsey G. Knapp, Jr.
Lyle F. Hedgecock                      Adam Martin Sparks
Mary G. Kaiser                         Krevolin & Horst, LLC
Veronica Ascarrunz                     One Atlantic Center, Suite 3250
Eileen M. Brogan                       1201 West Peachtree Street, NW
Jenna B. Conway                        Atlanta, GA 30309
Robert W. Manoso                       hknapp@khlawfirm.com
Morrison & Foerster, LLP 2000          sparks@khlawfirm.com
Pennsylvania Avenue, NW
Washington, DC 20006
dcross@mofo.com
lhedgecock@mofo.com
mkaiser@mofo.com
vascarrunz@mofo.com
ebrogan@mofo.com
jconaway@mofo.com
rmanoso@mofo.com


Kaye Burwell                           Robert Alexander McGuire
David Lowman                           Robert McGuire Law Firm
Cheryl Ringer                          113 Cherry Street #86685
Fulton County Attorney’s Office        Seattle, WA 98104-2206
141 Pryor Street, Suite 4038           ram@lawram.com
Atlanta, Georgia 30303
kaye.burwell@fultoncountyga.gov
david.lowman@fultoncountyga.gov
cheryl.ringer@fultoncountyga.gov



    This 30th day of June, 2021.


                             Robbins Ross Alloy Belinfante Littlefield
                             LLC

                             Vincent R. Russo
                             Georgia Bar No.: 242628
                             vrusso@robbinsfirm.com

                                   2
Case 1:17-cv-02989-AT Document 1124 Filed 06/30/21 Page 3 of 5




                       Joshua B. Belinfante
                       Georgia Bar No.: 047399
                       jbelinfante@robbinsfirm.com
                       Alexander F. Denton
                       Georgia Bar No.: 660632
                       adenton@robbinsfirm.com
                       Carey Miller
                       Georgia Bar No.: 976240
                       cmiller@robbinsfirm.com
                       500 14th Street, N.W.
                       Atlanta, GA 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3250

                       TAYLOR ENGLISH DUMA LLP

                       /s/Bryan P. Tyson
                       Bryan P. Tyson
                       GA Bar No. 515411
                       btyson@taylorenglish.com
                       Jonathan D. Crumly
                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       R. Dal Burton
                       Georgia Bar No. 097890
                       dburton@taylorenglish.com
                       Diane Festin LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       lparadise@taylorenglish.com
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339

                              3
Case 1:17-cv-02989-AT Document 1124 Filed 06/30/21 Page 4 of 5




                       Telephone: 770.434.6868

                       Attorneys for State Defendants




                              4
       Case 1:17-cv-02989-AT Document 1124 Filed 06/30/21 Page 5 of 5




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RULE 5.4 CERTIFICATE OF SERVICE has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                      5
